Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 30 April 1802
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson April 31st 1802

I have been gratified by receiving two kind letters from you. No circumstance of joy or sorrow that affects my Sisters, can be uninteresting to me; not from an idle curiosity, but a wish to heighten the pleasures of life by participation, & lessen the misfortunes by sympathy & sincere affection. The same kind Parents nurtured our Infant Days, & taught us “all the Charities” of social life. In us, with the ties of relationship are interwoven similarity of Temper, & mental Taste, “A generous Friendship, which no cold medium knows, Burns with one love, with one resentment glows—” And upon the arms of our family, should be inscribed, One in many.
I find that my fears were not groundless, that my Sister Cranchs long silence was occasioned by some afflictive occurrence in her family, for she is always so ready, & so good to write her absent friends, that if any length of time intervene, I conclude they are sick. She has indeed had distressing scenes—To perceive the harbingers of Death rapidly approaching, & to behold the last struggles of expiring nature even in a stranger are solemn, painful realities. At which humanity shudders. I rejoice in the recovery of the faithful Partner of her life. She has still to sing of mercy—Few have their affections more united, or lived happier than our Brother—May their lives be protracted an honourable example of connubial Love—
I was glad you hinted to Mr Peabody your opinion relative to the late donation of our Uncle. It might be received better from you, than from me—The good Dr. likewise has expressed his sentiments very freely, respecting my Son, & wishes it might be put in trust for him—I presume Mr Peabody will not hesitate to consent to a thing, we think really a piece of justice, & indispensable—If my Son only proves a useful good man, I can wish for no greater joy on earth—May angels guard him—
I have indeed been in a dissagreeable, dangerous situation, & a very humiliating one—I thought if I could only walk one step, & bear my weight, & not quiver, I should rejoice but if I only walked to the window it would agitate my whole frame, bring on cold sweats, distress for breath, & seem sometimes as if I were dying—Several of those dismal stormy nights I feared I should not see another day—I should sleep a little while, & then wake in universal distress—The Drs. say it is owing to a failure of the nervous fluid—But thanks to a kind providence I am greatly restored, my strength is in some measure recovered, & I can walk from room to room, almost as well as before my fall—
While I was so feeble, it was a comfort to me to have my dear Abby so well, but within a fortnight from the bad cold, & she cannot throw of a disorder like stronger constitutions—I hope it will not leave her, as she was last summer—Any check of upon the pores brings on a febrile heat—The measels is in every family in Haverhill, but have not reached here yet. Abbys  are so weak, that I should be very fearful of her taking it now, but I hope not to be very anxious, our portion is alloted—If my ancle was as well as it was last Fall, I would take Abby in the Chaise, & make the exchange you proposed with all my heart, but I dare not venture at present—
I should admire to have Cousin Susan, she reads well, & is so sensible, that I hope she would behave finely in the Academy—She will have nobody to tell her she is clumsy now—&ca—If you could let my son bring her, & take his Sister, I would endeavour to carry her back, & bring Abby if I am well enough—I should like to know your opinion, on account of fixing her cloathes. David Dexter was at Mrs Fosters, but heard nothing of the box of grafts. I hope we shall not lose them—
With sincere affection, I am your Sister
E Peab